Citation Nr: 0800190	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  06-13 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to compensation benefits for erectile dysfunction 
under the provisions of 38 U.S.C.A. § 1151 (West 2002).  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran had active military service from June 1971 to 
July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied entitlement to compensation for 
erectile dysfunction under the provisions of 38 U.S.C.A. § 
1151.  

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in April 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A March 1994 VA operative report shows that the veteran 
underwent insertion of an inflatable Amos-700 penile 
prosthesis, due to impotence at the Togus, Maine VA Medical 
Center (VAMC).  A May 1994 VA operative report shows that the 
penile prosthesis became infected and was removed.  An 
incomplete February 1996 VA urology consultation report noted 
complaints of pain on ejaculation, continued impotency and 
loss of sensation.  Private treatment records dated in 
October 1996 show diagnoses of penile neuropathy.  VA 
outpatient treatment records dated in September and October 
1998 show complaints of penile and groin pain. 

The VA hospital records pertaining to the surgeries and the 
February 1996 urology VA consultation report, currently in 
the claims folder, were submitted by the veteran with at the 
time of the April 2006 hearing, with a waiver of initial RO 
consideration.  The record indicates that the RO has 
attempted to obtain VA records, but did not obtain the 
complete VA records pertaining to the claim.

In April 2007, the veteran testified that he sought treatment 
from the VA in 1994 for erectile dysfunction.  He indicated 
that he was never informed of the possibility that the 
initial penile implant might not work.  He testified that 
following the removal of the implant due to infection, he had 
suffered from erectile dysfunction, pain, nerve damage and 
total impotence.  He indicated that since the 1990's he has 
seen several private doctors for pain medication.  

In pertinent part, 38 U.S.C.A. § 1151 (West 2002 & Supp. 
2007) provides for compensation for qualifying additional 
disability in the same manner as if such additional 
disability were service-connected.  A qualifying additional 
disability is one in which the disability was not the result 
of the veteran's willful misconduct; and, the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran; and, the proximate cause 
of the disability is the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or was the 
result of an event not reasonably foreseeable.  Id.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32 (2007).  Minor deviations 
from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  38 C.F.R. § 3.361(d)(1) 
(2007).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2007).

In this case, the veteran's claim for compensation under § 
1151 was filed after October 1, 1997; thus, 38 C.F.R. § 3.361 
applies.  The February 2006 statement of case, however, 
provided notice of 38 C.F.R. § 3.358, which applies to a 
claim filed before October 1, 1997.  Thus, the veteran is 
entitled to notification of the relevant regulation, i.e., 38 
C.F.R. § 3.361.

Additionally, the RO has not made a determination as to 
whether the record shows informed consent in compliance with 
38 C.F.R. § 17.32.  Also, it is clear that all relevant 
records surrounding the veteran's surgeries have not been 
obtained from the Togus, Maine VAMC, and any outstanding 
medical information should be obtained.  

The Board notes that under 38 C.F.R. § 3.159(c)(4), in a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim.  Here, given the veteran's assertions and the 
evidence showing VA surgical procedures in 1994 and the 
private treatment records showing a penile neuropathy, the 
Board finds that a VA examination with a medical opinion is 
warranted to properly adjudicate the claim under the 
provisions of 38 U.S.C.A. § 1151.  

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for compensation 
benefits under 38 U.S.C.A. § 1151, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Upon remand, a corrective VCAA notice should be 
made.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided notice 
of 38 C.F.R. §§ 3.361 and 17.32 to 
correct any notification error in the 
February 2006 statement of the case.  The 
RO also should send a letter that 
complies with Dingess/Hartman v. 
Nicholson, cited above, such that 
information concerning a disability 
rating and effective date is described.  

2.  The RO should request the following 
from the Togus, Maine VAMC:  Complete 
medical inpatient/outpatient records 
related to the veteran's March 1994 
penile prosthesis implant surgery, May 
1994 penile prosthesis removal surgery 
and all associated treatment records 
dated from March 1994 to the present, 
including surgical records, hospital 
summaries, operative reports, hospital 
clinical records, nurses' notes, x-rays 
reports, laboratory reports and any 
documents related to informed consent.  

3.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist.  The claims file must be made 
available to, and reviewed by, the 
examiner prior to the requested study.  
After a complete examination and review 
of the file, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that the veteran has 
additional disability as the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing hospital care, medical or 
surgical treatment, or examination in 
association with the March 1994 penile 
prosthesis insertion and the May 1994 
penile prosthesis removal due to 
infection; or due to an event not 
reasonably foreseeable.  In reaching 
his/her opinion, the physician should 
comment as to whether, in performing the 
March and May 1994 surgeries, either VA 
physician failed to exercise the degree 
of care that would be expected of a 
reasonable health care provider.  Reasons 
and bases for all conclusions and 
opinions should be provided.  

4  Upon reviewing any additional records 
and the claims file, the RO should 
readjudicate the issue of compensation 
for erectile dysfunction under 38 
U.S.C.A. § 1151 (including 38 C.F.R. §§ 
3.361 and 17.32).  If the determination 
remains unfavorable, the RO should 
provide the veteran and his 
representative a supplemental statement 
of the case and a reasonable period of 
time in which to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



